Title: [May 15. Fryday. 1778.]
From: Adams, John
To: 


      May 15. Fryday. 1778. Dined at Mr. Grands with all the Americans in Paris.
      We received a Letter from the Count De Vergennes, a litteral Translation of which is in these Words.
      
       
       
       
        
         
          Comte de Vergennes to the Commissioners
         
         
          Versailles the 15th. of May 1778
         
         I have the honour, Gentlemen, to send you the Copy of a Letter, written to Mr. De Sartine, by the Consul of France at Madeira. You will see, in it, all the Circumstances of the Conduct, which an American Privateer, named John Warren has held, towards a French Snow or Brigantine, Captain Rochell, which he seized, near enough to the Land and in Sight of the City of Madeira. Proceedures so reprehensible, cannot remain unpunished, and I doubt not Gentlemen, that you will make to Congress such representations, as will produce the most efficacious measures, not only that the Captain John Warren may receive the punishment his conduct merits but also to procure for the French Vessell, the Satisfaction and indemnification which are due to her. I rely, in this respect, on the Necessity, of which you must undoubtedly be convinced, of restraining such Excesses, the Consequences of which will not be less felt by the Congress, than they are by Us. I have the honour to be, most perfectly, Gentlemen your most humble and most obedient Servant
         
          De Vergennes.
          Messrs.les Deputes des Etate Unis
         
        
       
      
      Enclosure
      Copy of a Letter written to Mr. De Sartine, by Mr. De La Ruilliere Tuelliere, Consul at Madeira the 15. February 1778.
      
       
       
       
        
         
          La Tuilliere to Garbriel de Sartine
         
         I have the honour to inform you, that on the fourth of this month, a French Snow or Brigantine, which is believed to be the Prudent Captain Rochell of about one hundred and fifty tons, coming from London with a Cargo of Commodities, and some flour, for this Island, was met, visited and captured, near enough to the Land and in Sight of this City by an American Privateer, which is said to be from Boston and is named the Lyon Captain John Warren, and finally sent to Boston, under the praetext that the Cargo belonged to Englishmen. The Circumstances which accompanied this Capture, render the Action of this Cruiser not only extremely blameable but they characterize him rather as a Pirate, than as a Privateer authorized by any Government.
         Following the directions of a Portuguese Fisherman, whom the said Vessell had taken for a guide to conduct her into the Road, the Privateer entered into this Vessell as into a Prize, taking immediate possession, and even ill treating the People, and after having transported them by violence on board the Privateer, taken and kept all the Papers, which could prove to whom the Vessell belonged, and of what Nation he was, she put on board an American Crew with whom she sent her to America, naturally in the Intention of selling there, the Cargo, and perhaps the Vessell, with the Ventures of the french Captain and Seamen, and all that might belong to Merchants of Neutral Nations, with the Insurgents in some of our American Islands, where the said Cargo of Commodities, ou bien de Pipes en  bote would sell to great Advantage whereas they would be of very little Value, if sold in the English Colonies of the Insurgents, which abound in such Merchandizes. I have made haste, my Lord to inform you of this fact, persuaded, that after having reflected upon its importance, you will condescend to take all the measures necessary, to obtain restitution of so irregular a Capture, to cause the Captain of the Privateer to be punished for his Crime, and to prevent in future all similar Outrages, so prejudicial to our navigation and commerce, and so inconsistent with the Safety, and the respect, which all nations preserve, for our flagg, in the present Circumstances.
        
       
      
     